Title: Resolutions and Association of the Virginia Convention of 1774, [1–6 August 1774]
From: Virginia Convention
To: 


                    
                        [1–6 August 1774]
                    
                    At a very full Meeting of delegates from the different Counties in the Colony and Dominion of Virginia, begun in Williamsburg the first Day of August, in the Year of our Lord 1774, and continued by several Adjournments to Saturday the 6th of the same Month, the following association was unanimously resolved upon and agreed to.
                    We his Majesty’s dutiful and loyal Subjects, the Delegates of the Freeholders of Virginia deputed to represent them at a general Meeting in the City of Williamsburg, avowing our inviolable and unshaken Fidelity and Attachment to our most gracious Sovereign, our Regard and Affection for all our Friends and Fellow Subjects in Great Britain and elsewhere, protesting against every Act or Thing which may have the most distant Tendency to interrupt, or in any Wise disturb, his Majesty’s Peace, and the good Order of Government within this his ancient Colony, which we are resolved to maintain and defend at the Risk of our Lives and Fortunes; but, at the same Time, affected with the deepest Anxiety, and most alarming Apprehensions, of those Grievances and Distresses by which his Majesty’s American Subjects are oppressed; and having taken under our most serious Deliberation the State of the whole Continent; find, that the present unhappy Situation of our Affairs is chiefly occasioned by certain ill advised Regulations, as well of our Trade as internal Polity, introduced by several unconstitutional Acts of the British Parliament, and, at length, attempted to be enforced by the Hand of Power. Solely influenced by these important and weighty Considerations, we think it an indispensable Duty which we owe to our Country, ourselves, and latest Posterity, to guard against such dangerous and extensive Mischiefs, by every just and proper Means.
                    If, by the Measures adopted, some unhappy Consequences and Inconveniencies  should be derived to our Fellow Subjects, whom we wish not to injure in the smallest Degree, we hope, and flatter ourselves, that they will impute them to their real Cause, the hard Necessity to which we are driven.
                    That the good People of this Colony may, on so trying an Occasion, continue stedfastly directed to their most essential Interests, in Hopes that they will be influenced and stimulated by our Example to the greatest Industry, the strictest Economy and Frugality, and the Exertion of every publick Virtue; persuaded that the Merchants, Manufacturers, and other Inhabitants of Great Britain, and, above all, that the British Parliament will be convinced how much the true Interest of that Kingdom must depend on the Restoration and Continuance of that mutual Friendship and Cordiality which so happily subsisted between us; we have, unanimously, and with one Voice, entered into the following Resolutions and Association, which we do oblige ourselves, by those sacred Ties of Honour and Love to our Country, strictly to observe: And farther declare, before God and the World, that we will religiously adhere to and keep the same inviolate in every Particular, until Redress of all such American Grievances as may be defined and settled at the General Congress of Delegates from the different Colonies shall be fully obtained, or until this Association shall be abrogated or altered by a general Meeting of the Deputies of this Colony, to be convened as is herein after directed. And we do, with the greatest Earnestness, recommend this our Association to all Gentlemen, Merchants, Traders, and other Inhabitants of this Colony, hoping that they will cheerfully and cordially accede thereto.
                    1st. We do hereby resolve and declare, that we will not, either directly or indirectly, after the 1st Day of November next, import from Great Britain any Goods, Wares, or Merchandises whatever, Medicines excepted; nor will we, after that Day, import any British Manufactures, either from the West Indies or any other Place, nor any Article whatever which we shall know, or have Reason to believe, was brought into such Countries from Great Britain; nor will we purchase any such Articles so imported of any Person or Persons whatsoever, except such as are now in the Country, or such as may arrive on or before the said 1st Day of November, in Consequence of Orders already given, and which cannot now be countermanded in Time.
                    2dly. We will neither ourselves import, nor purchase, any Slave, or Slaves, imported by any Person, after the 1st Day of November next, either from Africa, the West Indies, or any other Place.
                    3dly. Considering the Article of Tea as the detestable Instrument which laid the Foundation of the present Sufferings of our distressed Friends in the Town of Boston; we view it with Horrour; and therefore resolve, that we will not, from this Day, either import Tea of any Kind whatever, nor will we use, or suffer even such of it as is now on Hand to be used, in any of our Families.
                    4thly. If the Inhabitants of the Town of Boston, or any other Colony, should, by Violence or dire Necessity, be compelled to pay the East India Company for destroying any Tea, which they have lately by their  Agents unjustly attempted to force into the Colonies, we will not, directly or indirectly, import or purchase any British East India Commodity whatever, till the Company, or some other Person on their Behalf, shall refund and fully restore to the Owners all such Sum or Sums of Money as may be so extorted.
                    5thy. We do resolve, that unless American Grievances are redressed before the 10th Day of August, 1775, we will not, after that Day, directly or indirectly, export Tobacco, or any other Article whatever, to Great Britain; nor will we sell any such Articles as we think can be exported to Great Britain with a Prospect of Gain to any Person or Persons whatever, with a Design of putting it into his or their Power to export the same to Great Britain, either on our own, his, or their, Account. And that this Resolution may be the more effectually carried into Execution, we do hereby recommend it to the Inhabitants of this Colony to refrain from the Cultivation of Tobacco, as much as conveniently may be; and, in Lieu thereof, that they will, as we resolve to do, apply their Attention and Industry to the Cultivation of all such Articles as may form a proper Basis for Manufactures of all Sorts, which we will endeavour to encourage throughout this Colony to the utmost of our Abilities.
                    6thly. We will endeavour to improve our Breed of Sheep, and increase their Number to the utmost Extent, and to this End we will be as sparing as we conveniently can in killing of Sheep, especially those of the most profitable Kind; and if we should at any Time be overstocked, or can conveniently spare any, we will dispose of them to our Neighbours, especially the poorer Sort of People, upon moderate Terms.
                    7thly. Resolved, that the Merchants, and other Venders of Goods and Merchandises within this Colony, ought not to take Advantage of the Scarcity of Goods that may be occasioned by this Association, but that they ought to sell the same at the Rates they have been accustomed to for twelve Months last past; and if they shall sell any such Goods on higher Terms, or shall in any Manner, or by any Device whatever, violate or depart from this Resolution, we will not, and are of Opinion that no Inhabitant of this Colony ought, at any Time thereafter, to deal with any such Persons, their Factors or Agents, for any Commodity whatever. And it is recommended to the Deputies of the several Counties, that Committees be chosen in each County, by such Persons as accede to this Association, to take effectual Care that these Resolves be properly observed, and for corresponding occasionally with the general Committee of Correspondence in the City of Williamsburg. Provided, that if Exchange should rise, such Advance may be made in the Prices of Goods as shall be approved by the Committee of each County.
                    8thly. In Order the better to distinguish such worthy Merchants and Traders who are Well-wishers to this Colony, from those who may attempt, through Motives of Self-Interest, to obstruct our Views, we do hereby resolve, that we will not, after the first Day of November next, deal with any Merchant or Trader who will not sign this Association, nor until he hath obtained a Certificate of his having done so from the County Committee, or any three Members thereof. And if any Merchant,  Trader, or other Person, shall import any Goods or Merchandise after the said first Day of November, contrary to this Association, we give it as our Opinion that such Goods and Merchandise should be either forthwith re-shipped or delivered up to the County Committee, to be stored at the Risk of the Importer, unless such Importer shall give a proper Assurance to the said Committee that such Goods or Merchandises shall not be sold within this Colony during the Continuance of this Association; and if such Importer shall refuse to comply with one or the other of these Terms, upon Application and due Caution given to him, or her, by the said Committee, or any three Members thereof, such Committee is required to publish the Truth of the Case in the Gazettes, and in the County where he or she resides, and we will thereafter consider such Person or Persons as inimical to this Country, and break off every Connection and all Dealings with them.
                    9thly. Resolved, that if any Person or Persons shall export Tobacco, or any other Commodity, to Great Britain, after the 10th Day of August 1775, contrary to this Association, we shall hold ourselves obliged to consider such Person or Persons as inimical to the Community, and as an Approver of American Grievances; and give it as our Opinion, that the Publick should be advertised of his Conduct, as in the 8th Article is desired.
                    10thly. Being fully persuaded that the united Wisdom of the General Congress may improve these our Endeavours to preserve the Rights and Liberties in British America, we decline enlarging at present; but do hereby resolve, that we will conform to, and strictly observe, all such Alterations or Additions, assented to by the Delegates for this Colony, as they may judge it necessary to adopt, after the same shall be published and made known to us.
                    11thly. Resolved, that we think ourselves called upon, by every Principle of Humanity and brotherly Affection, to extend the utmost and speediest Relief to our distressed Fellow Subjects in the Town of Boston; and therefore most earnestly recommend it to all the Inhabitants of this Colony to make such liberal Contributions as they can afford, to be collected and remitted to Boston in such Manner as may best answer so desirable a Purpose.
                    12thly. and lastly. Resolved, that the Moderator of this Meeting, and, in Case of his Death, robert carter nicholas, Esquire, be empowered, on any future Occasion, that may in his Opinion require it, to convene the several Delegates of this Colony, at such Time and Place as he may judge proper; and, in Case of the Death or Absence of any Delegate, it is recommended that another be chosen in his Place.
                